Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jay Newton appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Newton v. Washington, No. 1:08-cv-00599-LMB-JFA (E.D. Va. June 24, 2008). We dispense with oral argument because the *653facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 We specifically note that Newton’s claim that he is excused from administratively grieving his claims based on futility is without merit. See Booth v. Chumer, 532 U.S. 731, 741 n. 6, 121 S.Ct 1819, 149 L.Ed.2d 958 (2001).